Citation Nr: 1207840	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-45 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a neurological disorder affecting the upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and January 2009 rating decisions by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, . . . [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009); 38 C.F.R. § 3.159(c)(3).  In this case, the Veteran filed a claim of service connection for "diabetic neuropathy" in February 2008; however, subsequent clinical notes and VA examinations have indicated that he experiences lumbar radiculopathy, which radiculopathy affects the lower extremities.  As a result, the Board finds that recharacterization of the issue as entitlement to service connection for any neurological disorder affecting the extremities is appropriate.  Brokowski, supra; Clemons, supra; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

A hearing on this matter was held before the undersigned Veterans Law Judge on December 5, 2011.  A copy of the hearing transcript has been associated with the file.

During his hearing, the Veteran raised claims of entitlement to service connection for hearing loss, a prostate disorder, and a heart disorder, as well as a claim of entitlement to an increased rating for service-connected diabetes mellitus.  These matters are referred to the agency of original jurisdiction (AOJ) for appropriate disposition.


REMAND

The Board finds that additional development of the evidence is required.  During his December 2011 hearing, the Veteran submitted evidence indicating that he has been treated by a number of private treatment providers for his neurological symptoms.  Because VA is on notice that there are additional records that may be pertinent to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2).

The Veteran also testified that he continues to receive treatment from the Harry S. Truman VA Medical Center (VAMC) in Columbia, Missouri.  The most recent records from that facility are dated April 2010.  Thus, updated treatment records should be obtained on remand.

As for the posture of his claim, the Board notes that it must be construed as including any neurological disorder affecting the extremities, including what has been described in the record as radiculopathy due to spinal stenosis.  See discussion in the Introduction, supra.  A VA examination was conducted in August 2010, which examination specifically addressed the medical question of whether the Veteran experienced any neuropathy due to service-connected diabetes mellitus.  However, the examiner was not asked to address the possible relationship between radiculopathy due to spinal stenosis and the Veteran's period of military service.  Medical opinion evidence on this point must be obtained on remand.

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  Request that all records from the Columbia (Missouri) VAMC since April 2010 be provided for inclusion with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any necessary authorization from the Veteran, contact the treatment providers identified in a black binder submitted by the Veteran at his hearing and entitled "Medical History for the Past Five Years"; specifically, Dr. E.D.M., J.R.H., and S.L. at Patient Care, Inc.; Dr. D.L. at Physicians Imaging, LLC; and Dr. J.D.S. at Missouri Spine Institute, and request that all records of treatment for a neurological disorder be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be sought and the Veteran should be provided with the opportunity to obtain the records.  

3.  Send the claims file to the examiner who conducted the August 2010 examination and ask her to review it again.  She should be asked to provide a medical opinion on the probabilities that spinal stenosis leading to radiculopathy is attributable to the Veteran's period of active duty service from 1967 to 1969.  She should also be asked to explain her opinion in the context of the evidence of record and based on relevant medical principles.  She should set forth detailed reasons for accepting or rejecting the statements by the Veteran that he had back pain when he separated from military service, which pain re-surfaced more recently.  

If the examiner determines that she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the examiner is no longer available, an examination should be scheduled with a physician who has expertise in this area.  The examiner should be asked to address the questions presented above.)

4.  After the above has been completed, readjudicate the claim, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The supplemental statement of the case should address the question of low back radiculopathy as well as peripheral neuropathy.  The Veteran must then be given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

